United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1954
Issued: June 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2015 appellant filed a timely appeal from an August 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.3
ISSUE
The issue is whether appellant established total disability for the period April 10 through
July 13, 2013 due to her accepted left carpal tunnel syndrome.
1

On her application for review (Form AB-1), appellant timely requested oral argument. By order dated
October 7, 2016, the Board denied the request as her arguments on appeal could be adequately addressed in a
decision based on a review of the case as submitted on the record. Order Denying Request for Oral Argument,
Docket No. 15-1954 (issued October 7, 2016).
2
3

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its August 19, 2015
decision. The Board is precluded from considering evidence that was not in the record at the time OWCP rendered
its final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 9, 2013 appellant then a 43-year-old rural letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she had injured her left wrist “casing mail with [her] left hand.”
She indicated that she bent her wrist trying to hold mail and could not hold the mail with her left
hand. Appellant reportedly advised her supervisor that she could not do the job because her hand
was hurting. OWCP assigned File No. xxxxxx310 to the April 9, 2013 left wrist/hand traumatic
injury claim, which she filed on April 29, 2013. Appellant stopped work on April 9, 2013 and
resumed work on July 15, 2013.
In a May 7, 2013 statement, the employing establishment indicated that on April 9, 2013
appellant had returned to work in a limited-duty capacity as a result of a September 12, 2011
traumatic injury which had been accepted for right wrist sprain and right de Quervain’s
tenosynovitis (OWCP File No. xxxxxx920).4 According to the employing establishment,
appellant’s April 9, 2013 return to work lasted only a few minutes. Her limited-duty assignment
reportedly required appellant to case one piece of mail at a time using only her left hand. The
employing establishment indicated that before even attempting to case mail, appellant
complained to a coworker that she was unable to do the limited-duty assignment. Once she
began casing, appellant touched only three to four pieces of mail before she gathered her things
and left the premises. She reportedly left without notifying management of her alleged April 9,
2013 injury.
The medical evidence submitted with appellant’s April 29, 2013 Form CA-1 included an
April 26, 2013 follow-up treatment note and a narrative report from Dr. Christopher M. Barsanti,
a Board-certified orthopedic surgeon.5 Dr. Barsanti noted having previously treated appellant for
de Quervain’s and intersection syndrome of the right upper extremity. He further noted that
appellant had already undergone two right upper extremity surgical procedures, but continued to
have a significant amount of discomfort.6 Dr. Barsanti reported that appellant had an upcoming
appointment with a plastic surgeon regarding the right upper extremity, and also had left upper
extremity carpal tunnel syndrome.7 He indicated that appellant “tried to get back to work doing
her normal job and was having quite a bit of discomfort while at work.” Based upon appellant’s
history, Dr. Barsanti advised that she would not be able to do repetitive-type work in the near
future.
OWCP also received April 30, 2013 treatment notes from Dr. Peter P. Ganpat, a family
practitioner, who saw appellant for left wrist carpal tunnel syndrome. Appellant also underwent

4

As discussed infra, the complete case record under OWCP File No. xxxxxx920 is not part of the combined
record associated with the current claim, OWCP File No. xxxxxx861.
5

Dr. Barsanti is affiliated with Orthopaedics East & Sports Medicine Center.

6

Dr. Barsanti performed right wrist surgery on April 7 and October 18, 2012. Appellant had since developed scar
tissue at the surgical site, which was causing her a significant amount of discomfort.
7

In his April 26, 2013 follow-up treatment notes, Dr. Barsanti indicated that “[appellant] told me she also has
carpal tunnel in her left hand.”

2

a follow-up visit on May 14, 2013 for left wrist pain, at which time Dr. Geniene N. Jones, a
family practitioner, diagnosed, inter alia, bilateral carpal tunnel syndrome.
In a May 28, 2013 medical absence form report, Dr. Barsanti diagnosed “left wrist pain,”
and indicated “No work at this time.” He stated that the restrictions were necessary pending a
magnetic resonance imaging (MRI) scan. Dr. Barsanti further advised that appellant should
return for follow-up after obtaining the MRI scan.
A May 29, 2013 left wrist MRI scan revealed no evidence of mass lesion or ganglion
cyst.
In a May 31, 2013 medical absence form report, Dr. Barsanti advised that appellant could
not perform any work at that time due to her diagnosed “bilateral wrist” condition(s). The work
restriction was to remain in effect for six weeks.
On June 7, 2013 appellant advised OWCP that she wished to withdraw her April 29,
2013 Form CA-1. She further indicated that she was filing a recurrence claim (Form CA-2a)
under OWCP File No. xxxxxx920. Appellant alleged that the April 9, 2013 left wrist/hand
injury was a consequence of her September 12, 2011 employment-related right hand injury.
By letter dated June 10, 2013, OWCP granted appellant’s request to withdraw her alleged
April 9, 2013 left wrist/hand traumatic injury under File No. xxxxxx310.
On June 11, 2013 Dr. Brock J. Niceler, a family medicine and sports medicine specialist,
examined appellant for complaints of bilateral wrist pain. With respect to her left upper
extremity, Dr. Niceler noted that appellant had been using her left hand at work, and currently
had left-hand pain. He indicated that appellant’s left wrist showed signs and symptoms
consistent with carpal tunnel syndrome. Dr. Niceler ordered an electromyogram and nerve
conduction velocity study (EMG/NCV) to confirm his preliminary diagnosis. He did not
comment on appellant’s ability to work with respect to either her right or left upper extremity
complaints.
In a July 24, 2013 decision, OWCP denied appellant’s claim for recurrence and/or
consequential left hand/wrist injury under OWCP File No. xxxxxx920. After requesting a
hearing, by decision dated June 9, 2014, the Branch of Hearings and Review affirmed the denial,
noting that the circumstances suggested a new occupational disease claim rather than a claim for
recurrence of appellant’s September 12, 2011 right upper extremity injury. On April 21, 2014
appellant filed the current occupational disease claim, File No. xxxxxx861, which OWCP later
accepted on July 14, 2014 for left carpal tunnel syndrome, with an April 9, 2013 date of injury.8

8

Appellant also has an accepted occupational disease claim for right carpal tunnel syndrome (CTS), which arose
on or about February 10, 2014 (OWCP File No. xxxxxx120). Under File No. xxxxxx120, OWCP paid wage-loss
compensation for temporary total disability beginning April 5, 2014, and placed appellant on the periodic
compensation rolls effective August 24, 2014.

3

Appellant submitted a claim for compensation (Form CA-7) for the period April 10
through July 13, 2013.9
On September 9, 2014 OWCP combined/doubled the case records with respect to File
No. xxxxxx120 (right CTS), File No. xxxxxx310 (left wrist/hand traumatic injury -- withdrawn),
and File No. xxxxxx861 (left CTS).10 It did not include the record associated with appellant’s
September 12, 2011 injury (File No. xxxxxx920).
The medical evidence relevant to the claimed period of wage-loss compensation
beginning April 10, 2013 included the above-referenced evidence submitted under OWCP File
No. xxxxxx310, as well as the following additional treatment notes and reports.
In a May 28, 2013 report, Dr. Barsanti indicated that appellant had developed a problem
with her left wrist, most likely a volar mass, but noted that x-rays showed no evidence of
abnormality. He advised that he would schedule appellant for a left wrist MRI scan and would
reevaluate her.11
In his May 31, 2013 treatment notes, Dr. Barsanti indicated that appellant was seen that
day for follow-up and a recent diagnostic study showed no evidence of a left wrist mass. He
noted that appellant was currently out of work and advised that he did not think she was “going
to be able to go back and work in that capacity.” Dr. Barsanti planned to keep appellant out of
work while undergoing home therapy, and have her follow-up in six weeks.
In a June 28, 2013 report, Dr. Barsanti advised that he was going to attempt to return
appellant to work on a limited-duty basis with a three- to five-pound lifting restriction with both
hands. He opined that the overuse of appellant’s left hand due to the trouble she was having with
her right hand “exacerbates problems with her left hand.”
In a July 12, 2013 narrative report, Dr. Barsanti advised that he had been treating
appellant for right hand pain, which stemmed from her tenosynovitis, radial styloid condition.
He further noted that appellant called on April 9, 2013 and stated that her left wrist was hurting
and she was unable to finish her day at work. Dr. Barsanti indicated that he provided appellant a
medical absence note on April 9, 2013, which excused her from work until she could be further
evaluated. He eventually saw appellant on April 26, 2013 for follow-up of her right hand
condition, at which time she also reported having left wrist pain. Dr. Barsanti also noted there
was documentation from February 2012 of left thumb complaints consistent with trigger
thumb.12 He explained that the continued overuse of both hands, and specifically overuse of the
9

The employing establishment previously represented that appellant returned to work on July 15, 2013 (Form
CA-2). On the July 17, 2014 Form CA-7, the employing establishment verified that appellant was in leave without
pay (LWOP) status from April 10 through July 13, 2013, for a total of 536 hours.
10

OWCP designated File No. xxxxxx861 as the master file.

11

Dr. Barsanti also noted that appellant had recently been advised against undergoing further right wrist surgery.

12

On February 29, 2012 Dr. Barsanti saw appellant for follow-up with respect to her right upper extremity
condition. He also noted at the time that appellant complained of trouble with her left thumb, and that she had signs
and symptoms consistent with trigger thumb. Dr. Barsanti reported “he injected the left thumb today.”

4

left hand that day (April 9, 2013) while having problems with the right hand exacerbated
appellant’s problems with the left hand, causing her pain.
Dr. Barsanti also provided separate treatment notes and a medical absence form report,
both dated July 12, 2013. The follow-up treatment notes indicated that appellant seemed to be
doing about the same, and that she continued to have intermittent trouble with the left hand
where she had a trigger thumb and stenosing tenosynovitis. Dr. Barsanti noted that appellant
previously responded to an injection of that thumb, and he planned to reinject her that same day.
On physical examination, appellant’s left and right upper extremities were essentially
unchanged. Dr. Barsanti felt that appellant’s use of her left upper extremity in trying to get back
to work where she had limited use of her right upper extremity had gone on to more than likely
precipitate the trigger thumb problem. He was hopeful that the left thumb injection would help
resolve this problem.
The July 12, 2013 medical absence form report included a diagnosis of “wrist pain,” and
Dr. Barsanti noted that appellant could perform light duty with a lifting/carrying limit of three to
five pounds, five hours per day.
OWCP also received a July 24, 2013 report and treatment notes from Dr. Jason A. Foltz,
a family practitioner.13 Dr. Foltz advised that appellant had left carpal tunnel syndrome which
had been diagnosed on February 27, 2012. He also noted that appellant was currently being
treated at another facility, Orthopaedics East, for right hand pain (radial styloid
tenosynovitis/de Quervain’s, ICD-9 Code 727.04). Dr. Foltz reported that appellant stated she
had called Orthopaedics East on April 9, 2013 complaining that her left wrist was hurting, and
therefore, was unable to finish her day at work, and he noted that Orthopaedics East had
provided a work note taking her out of work until she could be further evaluated. He believed
that appellant’s work-related activities, which included turning wrists to get mail in cases,
carrying heavy bundles of mail, and sorting mail, affected her previous conditions. Dr. Foltz
reported that appellant demonstrated decreased strength in her wrists bilaterally with extension
and flexion, and decreased grip strength in her wrists bilaterally with extension and flexion.
Physical examination findings reflected decreased pincer strength in left wrist and findings
consistent with a carpal tunnel diagnosis. Dr. Foltz advised that repetitive-type work does
increase incidence of left wrist pain. He noted that appellant was using her left hand exclusively
at work, resulting in left-hand pain. Dr. Foltz noted that continued overuse of the left hand
would result in paresthesias and cramping in the palmar side. In conclusion, he advised that
continued overuse of both hands, specifically overuse of appellant’s left hand while having
problems with the right hand, exacerbated her left wrist problems and caused an increase in pain.
A July 25, 2013 EMG/NCV showed left greater than right bilateral median neuropathies
at the wrist, which clinically correlated with moderate-to-severe carpal tunnel syndrome.
By decision dated October 7, 2014, OWCP denied appellant’s claim for wage-loss
compensation beginning April 10, 2013. It found that she failed to submit sufficient medical
evidence to establish disability during the claimed period. OWCP also noted that a light/limitedduty assignment was available within appellant’s medical restrictions during the claimed period,
13

Alexis P. Goss, a certified physician assistant (PA-C), authored the report, which Dr. Foltz countersigned.

5

and appellant had not provided evidence to support her claimed inability to perform the
light/limited-duty assignment.
Appellant timely requested an oral hearing, which was held on July 2, 2015. During the
hearing she explained that for the claimed period -- April 10 through July 13, 2013 -- OWCP had
paid her wage-loss compensation for partial disability under OWCP File No. xxxxxx920 (right
de Quervain’s tenosynovitis), but that she was seeking compensation for the remaining hours
under the current claim (OWCP File No. xxxxxx861) due to her inability to work with her left
hand.
OWCP also received additional medical evidence following its October 7, 2014 decision,
which included reports and/or treatment notes from Dr. Barsanti dated August 15, October 6,
2014, and July 3, 2015.
In an August 15, 2014 report, Dr. Barsanti indicated that appellant complained of chronic
pain and swelling in her left wrist and on April 9, 2013 she was no longer able to do left-handed
work and was taken off work. He also noted that appellant had symptoms consistent with carpal
tunnel syndrome, which included numbness and paresthesia in the median nerve distribution.
Dr. Barsanti further indicated that appellant received several injections before returning to work
on July 15, 2013 at which time she was not allowed to lift more than five pounds. He also noted
August 27, 2013 EMG/NCV studies showed severe carpal tunnel syndrome. Dr. Barsanti
diagnosed left carpal tunnel syndrome and trigger thumb. He explained that carpal tunnel
syndrome was related to repetitive use of the hands on a continuous basis and noted that onehanded work was not an option. Dr. Barsanti also indicated that appellant was unable to work as
a rural carrier and was unable to use her left hand, and as of February 11, 2014 she had been
taken out of work indefinitely.
In his October 6, 2014 follow-up treatment notes, Dr. Barsanti explained that appellant
continued to have trouble with her trigger thumb on the left side, in addition to carpal tunnel
symptoms on the left side. He reported that she had received two injections for her trigger
thumb, but did not think another injection was needed. Dr. Barsanti advised that he had
discussed the option of carpal tunnel release and noted the possibility that appellant could
develop a keloid. He opined that her injuries were most likely job related “with overuse sort of
syndrome.”
On May 22, 2015 appellant underwent a left carpal tunnel release, which OWCP
authorized.14
In a July 3, 2015 report, Dr. Barsanti essentially reiterated his previous findings and
conclusions. He indicated that appellant was given a work excuse note for April 9, 2013.
Dr. Barsanti further noted that she developed an inability to work with the left hand from
April 10 through July 12, 2013 due to chronic pain as a result of left carpal tunnel syndrome. He
reported that appellant was released to return to work with restrictions effective July 13, 2013.

14

Dr. Jacob R. Bosley, a Board-certified orthopedic surgeon, performed the May 22, 2015 left endoscopic carpal
tunnel release.

6

Effective July 7, 2015, appellant’s surgeon released her to full duty with no “left upper
extremity” restrictions.
By decision dated August 19, 2015, the hearing representative affirmed OWCP’s
October 27, 2014 decision denying appellant’s claim for wage-loss compensation for the period
April 10 through July 13, 2013. She noted appellant’s bilateral upper extremity claims,
including her September 12, 2011 right upper extremity traumatic injury under claim number
OWCP File No. xxxxxx920 (de Quervain’s tenosynovitis). The hearing representative also
noted that appellant had filed an April 9, 2013 recurrence/consequential injury claim under
OWCP File No. xxxxxx920, which OWCP had previously denied. As to the current
occupational disease claim, which OWCP had accepted for left carpal tunnel syndrome (OWCP
File No. xxxxxx861), the hearing representative found that appellant had not established
disability for the claimed period because the medical evidence of record failed to establish why
she was unable to perform her three-hour left-handed, limited-duty assignment on or after
April 9, 2013. The hearing representative also noted that in several of his reports Dr. Barsanti
noted complaints of left wrist pain, but the hearing representative indicated that “findings of pain
alone” were not compensable.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.15
Disability means “the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury.”16 Disability may be partial or total.17 The
question of whether an employee is disabled for work is an issue that must be resolved by
competent medical evidence.18 The employee is responsible for providing sufficient medical
evidence to justify payment of any compensation sought.19

15

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question that generally requires rationalized medical opinion evidence to resolve the issue. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the
diagnosed condition and the implicated employment factor(s) must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factor(s). Id.
16

20 C.F.R. § 10.5(f).

17

Id.

18

See R.C., 59 ECAB 546, 551 (2008).

19

20 C.F.R. § 10.501(a).

7

Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.20
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.21
ANALYSIS
OWCP accepted the current occupational disease claim, File No. xxxxxx861, for left
carpal tunnel syndrome, with an April 9, 2013 date of injury. Appellant seeks wage-loss
compensation for partial disability (three hours/day) for the period April 10 through
July 13, 2013. According to the employing establishment, appellant returned to work on April 9,
2013 in a part-time, limited-duty capacity. The employing establishment represented that the
assignment required use of the left hand only, and had been designed to accommodate
appellant’s right upper extremity limitations due de Quervain’s tenosynovitis, which OWCP
accepted under File No. xxxxxx920. The record indicates that appellant reported for duty on
April 9, 2013, but left soon after she had arrived. Appellant claimed that her employment-related
left carpal tunnel syndrome precluded her from performing the part-time, left-hand-only
assignment. The employing establishment indicated that before she even attempted to case mail,
appellant complained to a coworker that she was unable to do the job, and once she began
casing, appellant touched only three to four pieces of mail before she gathered her belongings
and left the premises. As of July 15, 2013, appellant resumed work in a part-time (five
hours/day), limited-duty capacity.22
For the claimed period April 10 through July 13, 2013, the Board finds that appellant did
not met her burden of proof to establish that she was disabled for work due to her accepted left
carpal tunnel syndrome.
Dr. Barsanti reported that appellant called on April 9, 2013 and stated that her left wrist
was hurting and she was unable to finish her day at work. He also indicated that appellant
received a medical absence note on April 9, 2013 excusing her from work until she could be
further evaluated. Dr. Barsanti did not examine appellant until more than two weeks later. As
such, the record is devoid of any contemporaneous physical examination findings and/or
diagnostic evidence that would support appellant’s claimed disability for the period April 10
through April 25, 2013. The referenced April 9, 2013 medical absence note is not in the

20

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

21

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
22

Dr. Barsanti’s July 12, 2013 medical absence form report noted that appellant could perform light duty with a
lifting/carrying limit of three to five pounds, five hours per day.

8

record.23 Appellant’s self-certification of her inability to work due to left hand/wrist complaints
beginning April 9, 2013 will not suffice.24
When Dr. Barsanti eventually examined appellant on April 26, 2013, he noted that in
addition to her right upper extremity condition, she also had left upper extremity carpal tunnel
syndrome. Appellant reportedly told him that she had carpal tunnel in her left hand.
Additionally, Dr. Barsanti indicated that appellant “tried to get back to work doing her normal
job and was having quite a bit of discomfort while at work.” He appears to have been
misinformed about the type of work appellant was doing on April 9, 2013. The record does not
support Dr. Barsanti’s representation that appellant tried to get back to work “doing her normal
job.” His April 26, 2013 medical records made no mention of appellant having worked just a
few minutes of her scheduled three-hour left-hand-only limited-duty assignment. Dr. Barsanti
also failed to explain why he excused appellant from all work for the next two-month period. A
physician’s opinion should be based on a complete factual and medical background, and should
also include medical rationale supporting his/her conclusion(s).25
On April 30, 2013 Dr. Ganpat diagnosed left carpal tunnel syndrome, and on May 14,
2013 Dr. Jones diagnosed bilateral carpal tunnel syndrome. However, neither physician
indicated what, if any, work restrictions appellant had with respect to her left upper extremity.
Accordingly, their respective reports are insufficient to establish entitlement to wage-loss
compensation for the claimed period due to appellant’s accepted left carpal tunnel syndrome.
On May 28, 2013 appellant returned for a follow-up visit with Dr. Barsanti. He
continued to keep her off work pending the results of a left wrist MRI scan. Appellant’s May 29,
2013 left wrist MRI scan revealed no evidence of mass lesion or ganglion cyst. When she
returned to see Dr. Barsanti on May 31, 2013, he advised that appellant could not perform any
work at the time due to her diagnosed “bilateral wrist” condition(s). Appellant was to remain off
work for at least six weeks. However, Dr. Barsanti failed to explain or elaborate as to why
appellant was unable to work given that her recent left upper extremity x-ray and MRI scan both
revealed no abnormalities. In the absence of rationale to support his conclusion, Dr. Barsanti’s
May 28 and 31, 2013 disability assessments are of limited probative value.26
Dr. Niceler examined appellant on June 11, 2013 and noted that she had been using her
left hand at work, and currently had left-hand pain. Appellant’s left wrist showed signs and
symptoms consistent with carpal tunnel syndrome. Dr. Niceler ordered an EMG/NCV to
confirm his preliminary diagnosis. He did not specifically comment on appellant’s ability to
work. Therefore, Dr. Niceler’s June 11, 2013 report is of limited probative value with respect to
appellant’s entitlement to wage-loss compensation for the claimed period.

23

See supra notes 20 and 21.

24

20 C.F.R. § 10.501(a); see R.C., supra note 18.

25

See Victor J. Woodhams, supra note 15.

26

Id.

9

In a June 28, 2013 follow-up report, Dr. Barsanti advised that he was going to try to
return appellant to work on a limited-duty basis with a three- to five-pound lifting restriction
with both hands. He thought that overuse of appellant’s left hand due to the trouble she was
having with her right hand “exacerbates problems with her left hand.” Again, Dr. Barsanti
offered no explanation of how appellant’s relatively brief work exposure on April 9, 2013
constituted “overuse” that ostensibly exacerbated her left hand problems, thereby precluding her
from all work for an approximate three-month period. It is apparent that Dr. Barsanti relied on
an inaccurate and/or incomplete factual background, which undermines the probative value of
his opinion.27 While Dr. Barsanti released appellant to return to work on June 28, 2013, she did
not resume work for another 17 days.
Dr. Barsanti reexamined appellant on July 12, 2013. On physical examination,
appellant’s left and right upper extremities were essentially unchanged. Dr. Barsanti noted that
appellant could work part-time (five hours/day), light duty with a lifting/carrying limit of three to
five pounds. With respect to the claimed period of disability, he indicated that she called on
April 9, 2013 and stated that her left wrist was hurting and she was unable to finish her day at
work. Appellant received a medical absence note on April 9, 2013 that excused her from work
until she could be evaluated, which occurred on April 26, 2013. When Dr. Barsanti examined
her on April 26, 2013, appellant reported having left wrist pain. He also noted there was a prior
history of left thumb complaints that dated back to February 2012. Dr. Barsanti explained that
the continued overuse of both hands, and specifically overuse of the left hand that day (April 9,
2013) while having problems with the right hand exacerbated appellant’s problems with the left
hand, causing her pain. Dr. Barsanti’s repeated reference to left hand “overuse” on April 9, 2013
is inconsistent with the evidence of record, which demonstrated that appellant worked only a few
minutes casing mail with her left hand before curtailing what would have been a three-hour,
limited-duty shift. The continued reliance upon an inaccurate factual background undermines
Dr. Barsanti’s opinion.28
As noted, appellant returned to work as of July 15, 2013. However, Dr. Barsanti had
released her to return to work on June 28, 2013. There is no apparent explanation for the more
than two-week delay in resuming work.
Dr. Foltz, a family practitioner, examined appellant on July 24, 2013, after she had
already returned to work. He advised that appellant had left carpal tunnel syndrome, which was
diagnosed on February 27, 2012. Dr. Foltz also noted appellant’s treatment at Orthopaedics East
for her right hand (radial styloid tenosynovitis/de Quervain’s), and her recent left wrist/hand
complaints beginning April 9, 2013. He described appellant’s work-related activities, which
included turning wrists to get mail in cases, carrying heavy bundles of mail, and sorting mail,
affected the previously listed conditions. Dr. Foltz advised that repetitive-type work increased
the incidence of left wrist pain. He further advised that appellant was noted to be using her left
hand exclusively at work resulting in left-hand pain. Dr. Foltz noted that continued overuse of
the left hand would result in paresthesias and cramping in the palmar side. In conclusion, he
advised that continued overuse of both hands, specifically overuse of appellant’s left hand while
27

Id.

28

Id.

10

having problems with the right hand, exacerbated her left wrist problems and caused an increase
in pain.
Dr. Foltz did not specifically address whether appellant’s left carpal tunnel syndrome
disabled her from all work during the claimed period April 10 through July 13, 2013. As such,
his opinion is not particularly probative with respect to the issue on appeal. Moreover, like
Dr. Barsanti, Dr. Foltz’s reference to “overuse” strongly suggests that he was unaware of the
very brief and limited activity appellant engaged in before she stopped work on April 9, 2013.
In an August 15, 2014 report, Dr. Barsanti indicated that appellant complained of chronic
pain and swelling in her left wrist and on April 9, 2013 she was no longer able to do left-handed
work and was taken off work. He also noted that appellant had symptoms consistent with carpal
tunnel syndrome, which included numbness and paresthesia in the median nerve distribution.
Dr. Barsanti further indicated that appellant received several injections before returning to work
on July 15, 2013, at which time she was not allowed to lift more than five pounds. He diagnosed
left carpal tunnel syndrome and trigger thumb. Dr. Barsanti explained that carpal tunnel
syndrome was related to repetitive use of the hands on a continuous basis and noted that onehanded work was not an option. He also indicated that appellant was unable to work as a rural
carrier and was unable to use her left hand, and as of February 11, 2014 she had been taken out
of work indefinitely.
In a July 3, 2015 report, Dr. Barsanti reiterated his previous findings and conclusions. He
noted that appellant developed an inability to work with the left hand from April 10 through
July 12, 2013 due to chronic pain as a result of left carpal tunnel syndrome. Dr. Barsanti
reported that appellant was released to return to work with restrictions effective July 13, 2013.
In his August 15, 2014 and July 3, 2015 reports, Dr. Barsanti indicated that appellant was
unable to work with her left hand for the period April 10 through July 13, 2013. As previously
indicated, Dr. Barsanti did not examine appellant until April 26, 2013, and has not provided any
evidence, apart from appellant’s own representations, that she was disabled for work dating back
to her April 9, 2013 work stoppage. Moreover, Dr. Barsanti initially released appellant to return
to work on June 28, 2013, which contradicts his more recent statement that she was disabled
through July 13, 2013. With respect to appellant’s disability during the interim period April 26
through June 28, 2013, Dr. Barsanti has not provided an explanation for why her left carpal
tunnel syndrome precluded all work, and particularly why one-handed work was no longer an
option. A physician’s opinion that lacks adequate rationale is insufficient to establish entitlement
to FECA benefits.29
Based on the foregoing analysis, the Board finds that the medical evidence of record fails
to establish that appellant was disabled during the claimed period due to her accepted left carpal
tunnel syndrome. Accordingly, she is not entitled to an additional three hours of compensation
per day for the period April 10 through July 13, 2013.

29

Id.

11

CONCLUSION
The Board finds that for the period April 10 through July 13, 2013, appellant failed to
establish entitlement to wage-loss compensation for partial disability due to her accepted left
carpal tunnel syndrome.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

